62 N.Y.2d 671 (1984)
In the Matter of Tommy and Tina, Inc., et al., Appellants,
v.
Department of Consumer Affairs of the City of New York, Respondent.
Court of Appeals of the State of New York.
Argued March 20, 1984.
Decided May 1, 1984.
Ronald S. Koppelman for appellants.
Frederick A. O. Schwarz, Jr., Corporation Counsel (Joan E. Handler and Francis F. Caputo of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
Order affirmed, with costs, for reasons stated in the memorandum of the Appellate Division (95 AD2d 724).